Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/15/2022, 06/10/2022 and 07/11/2022, were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 
Withdrawn Rejection:
Claim Rejections - 35 USC § 112-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-2, 4-11, 13-15, 20 and 30-31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because of the: i) amendment of claim 1 so that claim 1 no longer recites the limitation “one or more mitochondrial target biomarker(s)”; ii) the amendment of claim 1 to newly recite the limitation “wherein said formulation is essentially free of genistein, diadzein, IBSO03569 or R-equol”; and iii) cancellation of claims 2, 9 and 15.

Claim Rejections - 35 USC § 101-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-2, 4-11, 13-15, 20 and 30-31 under 35 U.S.C. 101, is withdrawn because of the amendment of claim 1 to newly recite the limitation of: i) a patient who is a non-APOE4 carrier and is diagnosed with Alzheimer’s disease; and ii) a ratio of COX:CS. 
Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-2, 4-5, 9-11, 13-15 and 31 under 35 U.S.C. 103 as being unpatentable over Cardoso (Neurobiology of Aging, 2004, 105-110, cited in the previous Office action) in view of: 1) Hinman (U.S. Pub. No. 20150297551, published 10/22/2015, cited in the previous Office action); and 2) Yao (Brain Research 1514, 2013, 128-141, cited in the previous Office action), is withdrawn because of the amendment of claim 1 to newly recite the limitation of: i) a patient who is a non-APOE4 carrier and is diagnosed with Alzheimer’s disease; and ii) a ratio of COX:CS. 
The rejection of claims 1-2, 4-7, 9-11, 13-15 and 31 under 35 U.S.C. 103 as being unpatentable over Cardoso (Neurobiology of Aging, 2004, 105-110, cited in the previous Office action) in view of: 1) Hinman (U.S. Pub. No. 20150297551, published 10/22/2015, cited in the previous Office action); and 2) Yao (Brain Research 1514, 2013, 128-141, cited in the previous Office action), as applied to claims 1-2, 4-5, 9-11, 13-15 and 31 above and further in view of Heemstra (Organic Letters, 2006, 8(24), 5441-5443, cited in the previous Office action), is withdrawn because of the amendment of claim 1 to newly recite the limitation of: i) a patient who is a non-APOE4 carrier and is diagnosed with Alzheimer’s disease; and ii) a ratio of COX:CS. 
The rejection of claims 1-2, 4-5, 9-11, 13-15, 20 and 30-31 under 35 U.S.C. 103 as being unpatentable over Cardoso (Neurobiology of Aging, 2004, 105-110, cited in the previous Office action) in view of: 1) Hinman (U.S. Pub. No. 20150297551, published 10/22/2015, cited in the previous Office action); and 2) Yao (Brain Research 1514, 2013, 128-141, cited in the previous Office action), as applied to claims 1-2, 4-5, 9-11, 13-15 and 31 above and further in view of Mosconi (J. Alzheimer’s Disease, 2011, 27, 483-490, cited in the previous office action), is withdrawn because of the amendment of claim 1 to newly recite the limitation of: i) a patient who is a non-APOE4 carrier and is diagnosed with Alzheimer’s disease; and ii) a ratio of COX:CS. 
Response to the Applicant’s Arguments
Applicant’s arguments (see pages 4-9 of Remarks filed on 04/04/2022), have been fully considered, but they are rendered moot in view of the Applicant’s amendments. For example, Applicant’s amendment of claim 1 to newly recite the limitation of: i) a patient who is a non-APOE4 carrier and is diagnosed with Alzheimer’s disease; and ii) a ratio of COX:CS, necessitates new grounds of rejection set forth below in the instant rejection. 

Status of the claims
	Claims 1, 4-8, 10-11, 13, 20 and 30 are pending.
Applicant’s arguments filed on 04/04/2022, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Applicant’s amendments, filed on 04/04/2022, have been entered into the record. Applicant has amended claims 1 and 13. Applicant has cancelled claims 2-3, 9, 14-15 and 31. Therefore, claims 1, 4-8, 10-11, 13, 20 and 30 are subject of the Office action below.

Maintained Rejection:
Non-Statutory Obviousness-Type Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1, 4-8, 10-11, 13, 20 and 30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. patent No. 10,391,079, is maintained for the reasons of record set forth in the Office action mailed on 01/04/2022.   
Response to the Applicant’s Arguments
Applicant has not properly addressed the specific grounds of rejections as discussed in the previous Office action setting. Applicant stated that the rejections will be addressed upon indication of otherwise allowable subject matter (see page 9 of Remarks).
Applicants’ comments are acknowledged, however the rejection will be maintained until a terminal disclaimer is filed or the claims are amended to obviate the rejections.
 For the reasons above, and those made of record in the previous Office action, the rejections are maintained.

Claim Rejections - 35 USC § 112
New Grounds of Rejection, Necessitated by Applicant’s Amendments 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 10-11, 13, 20 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4-8, 10-11, 13, 20 and 30 depend from claim 1 and are therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for reasons set forth below. 
As per MPEP 2173.02, “[d]uring prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude (emphasis added). See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc).”

If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate (emphasis added). See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).

Regarding claim 1, the phrase “[sic]” recited in claim 1 step (b), renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 20 is rendered indefinite for reciting the limitation “further comprising determining the genotype of the subject”, because a person skilled in the art cannot reasonably determine the meets and bounds of the recited limitation in claim 20. Claim 1 from which claim 20 depends, requires a patient who is a non-APOE4 carrier. The genotype of the subject has already been determined in claim 1. 
Claim 30 is rendered indefinite for reciting the limitation “further comprising determining whether said subject is an apolipoprotein E4 (APOE4) carrier”, because a person skilled in the art cannot reasonably determine the meets and bounds of the recited limitation in claim 30. There is insufficient antecedent basis for this limitation in the claims because claim 1 from claim 30 depends, did not recite the limitation of an APOE4 carrier. Claim 1 from which claim 30 depends, only requires a patient who is a non-APOE4 carrier. 

Claim Rejections - 35 USC § 101
New Grounds of Rejection, Necessitated by Applicant’s Amendments 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-8, 10-11, 13, 20 and 30 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
The claims are held to be directed to a law of nature, a natural phenomenon, or naturally occurring relation or correlation without significantly more, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  The rationale for this finding is explained below:  
Applicant’s claimed invention (e.g., claim 1), is directed toward a method for assessing the effectiveness of a treatment using S-equol in a non-APOE4 carrier diagnosed with Alzheimer’s disease (AD), comprising:
a first diagnostic step; 
a step of administering an S-equol composition1; and 
a second diagnostic step.
Each of the diagnostic steps measures the amount of cytochrome oxidase (COX) in comparison to citrate synthase (CS).
Based upon an analysis with respect to the claims as a whole, claim 1 is determined to be directed to a law of nature/natural principle. The rationale for this determination is explained below.  
1) Is the claimed invention directed to at least one of the four statutory categories (process, machine, manufacture or composition of matter)? 
Instant claim 1 is directed to a process, specifically a process for assessing the effectiveness of a treatment using S-equol in a non-APOE4 carrier diagnosed with AD. As such, the condition for the first inquiry is met.  
2A) Does the claim focus on use of a law of nature, a natural phenomenon, or naturally occurring relation or correlation (collectively referred to as a natural principle herein)? (Is the natural principle a limiting feature of the claim?).      
Yes. Instant claim 1 focuses on the observation that AD is characterized by a change in the ratio of COX to CS. The condition for the second inquiry is met because a naturally occurring correlation between a change in the ratio of COX to CS and AD in a subject, is a limitation of the claimed invention.
The step of administering S-equol to an AD patient in instant claim 1, was performed in order to gather data about the recited laws of nature, and this step was thus ancillary to the overall assessment focus of the claimed invention. Please see MPEP § 2106.04(d)(2).
Claims 20 and 30, also recite the limitation of “determining”. The limitation of “determining”, falls into the “mental process” groupings of abstract ideas because claims 20 and 30 recite a limitation that can practically be performed in the human mind using a physical aid, for example, a pen and paper, or a pencil and a paper. Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Please see 2019 PEG at §s I-II.
2B) Does the claim include additional elements/steps or a combination of elements/step that integrate the natural principle into the claimed invention such that the natural principle is practically applied, and are sufficient to ensure that the claim amounts to significantly more than the natural principle itself? (Is it more than a law of nature plus the general instruction to simply “apply it”?). 
No. The requirement of employing a ratio of COX to CS in assessing the efficacy of a treatment for AD, is an element or step that only limits the use to a particular technological environment (field-of-use). The steps are not sufficient to ensure that the claims amount to significantly more than the correlation itself. Moreover, every application of the correlation would require using a ratio of COX to CS. For example:
1) Mutisya et al (hereinafter, “Mutisya”, J. Neurochemistry, 1994, 63, 2179-2184), teaches that: i) COX is reduced in platelets of AD patients (see abstract, page 2182, 2nd ¶ on left column and page 2179, 1st ¶ on left column); ii) ratio of COX to CS is reduced in AD (see Table 2); iii) cognitive deficit is a pathologic feature of AD (page 2179, 1st ¶ on left column); and iv) studies of COX inhibitors in animals show cognitive deficits (see page 2183, 1st ¶ on left column).
2) Caselli et al (hereinafter, “Caselli”, New England J. Medicine, 2009, 361, 255-263), teaches that: i) cognitive impairment is a pathologic feature of AD; and ii) APOE4 carriers have more rapidly progressive loss and reduced learning efficiency than APOE4 noncarriers. Please see abstract and page 256, 1st ¶ on left column.
3) Hinman (U.S. Pub. No. 20150297551, published 10/22/2015, cited in the previous office action), discloses usefulness of mitochondria target biomarker(s), such as COX, in assessing the efficacy of treatment of diseases caused by mitochondria dysfunction (e.g., AD). Please see abstract, ¶s 0008, 0018, 0022 and 0218. Also, see ¶s 0219-0223, under the title “Clinical Assessment of Mitochondrial Dysfunction and Efficacy of Therapy”.
4) Yao (Brain Research 1514, 2013, 128-141, cited in the previous Office action), teaches using an S-equol composition which is essentially free of R-equol, in order to enhance activity of COX (see § 2.4 and Figure 4B).
Therefore, claim 1 is not eligible.
The requirement of employing: i) specific AD subject (claims 1 and 4-5); ii) a formulation essentially free of genistein, diadzein, IBSO03569, or R-equol (claims 1 and 11); iii) a chemically produced S-equol (claims 6-7); iv) a single crystalline S-equol polymorph (claim 8); and v) a specific AD genotype (claims 20 and 30), is an element or step that only limits the use to a particular technological environment (field-of-use). For example, Mutisya discloses human AD subjects above the age of 50 (see Table 1).
For all of these reasons, the claims do not include additional elements/steps or a combination of elements/steps that are sufficient to ensure that the claims amount to significantly more than perturbation of a natural principle itself. When the claims are considered as a whole, the steps taken together amount to no more than recognizing a routine method employed in the perturbation of the law of nature itself. Therefore, since the methods and steps are not sufficient to transform an unpatentable natural phenomenon into a patentable application, the claims are non-statutory, and the rejection under 35 U.S.C. 101, is proper.

Response to the Applicant’s Arguments
Applicant’s argue alleging that the claims are not directed to a judicial exception because the limitation of “administering”, is recited in the claimed invention. Applicant cites Vanda Pharm. Inc. v. West-Ward Pharm. Int’l Ltd., 887 F.3d 1117, 126 USPQ2d 1266 (Fed. Cir. 2018), in support of the Applicant’s allegation. The arguments proffered alleged what appears to be the Applicant’s position that the fact pattern in the Vanda Pharm. Inc. v. West-Ward Pharm. Int’l Ltd., case is similar to the fact pattern in the claimed invention. Please see pages 4-5 of Remarks filed on 04/04/2022.
Applicant’s arguments have been fully considered but they are not found to be persuasive.
The Vanda Pharm. Inc. v. West-Ward Pharm. Int’l Ltd., case relates to a method for treating (emphasis added) a patient having schizophrenia and recited a law of nature (the naturally occurring relationship between the patient’s genotype and the risk of QTc prolongation). Administering the drug was performed in order to treat the patient. Vanda Pharm. Inc. v. West-Ward Pharm. Int’l Ltd., court held that Vanda’s claims used the recited law of nature to more safely treat the patients with the drug, thereby reducing the patient’s risk of QTc prolongation. Please see MPEP § 2106.04(d)(2).
However, in the instant case, Applicant’s claimed invention is directed toward a method for assessing (emphasis added) effectiveness of a treatment for improving a cognitive measurement in an AD subject and recited a law of nature (the naturally occurring relationship between a ratio of COX to CS and AD, see discussions above). 
The method comprises: 1) a first diagnostic step; 2) a step of administering an S-equol composition; and 3) a second diagnostic step. The step of administering an S-equol composition was performed in order to gather data about the recited laws of nature, and this step was thus ancillary to the overall assessment focus of the claims. 
Therefore, the fact pattern in the instant case is not similar to the fact pattern in the Vanda Pharm. Inc. v. West-Ward Pharm. Int’l Ltd., case. Please see MPEP § 2106.04(d)(2).

Claim Rejections - 35 USC § 103
New Grounds of Rejection, Necessitated by Applicant’s Amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 10-11, 13, 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yao (Brain Research 1514, 2013, 128-141, cited in the previous Office action), in view of: 1) Mutisya (J. Neurochemistry, 1994, 63, 2179-2184); 2) Cardoso (Neurobiology of Aging, 2004, 105-110, cited in the previous Office action); and 3) Caselli (New England J. Medicine, 2009, 361, 255-263).
The claimed invention is directed toward a method for assessing the effectiveness of a treatment using S-equol in a non-APOE4 carrier diagnosed with AD, comprising:
a first diagnostic step; 
a step of administering an S-equol composition2; and 
a second diagnostic step.
Each of the diagnostic steps measures the amount of COX in comparison to CS.
Applicant’s claim does not specify a particular S-equol amount or S-equol dosage range for the “a pharmaceutically effective amount” recited in instant claim 1, but it does read on an amount of S-equol. Accordingly, for the purpose of examination, an amount of S-equol that is necessary to elicit the desired biological response, is included in the interpretation of “a pharmaceutically effective amount”.
Similar to the claimed invention, Yao teaches a method comprising: 
1) measuring COX; 
2) administering an S-equol composition (10 mg/kg/day) essentially free of R-equol; and 
3) measuring COX. 
Please see abstract, § 4 under the title “Experimental procedures”, and discussions therein. 
The administration of S-equol composition was found to: i) promote brain mitochondrial function; and ii) induce significantly greater increase in COX. Please see §s 1, 2.3-2.4, 3.1, Figure 3B and Figure 4B. 
Yao discloses: i) cognitive decline as a pathologic feature of AD (see § 1); and ii) mitochondrial function as a key regulator of aging and age-related neurological diseases such as AD (see § 3.1).
Yao is explicit in teaching every element of claim 1 except for two limitations, namely:
1) The first limitation is the ratio of COX to CS. While Yao teaches measuring COX (see discussions above), Yao is not explicit in teaching CS as a reference or normalization marker.
2) The second limitation is that Yao is not explicit in teaching an AD patient who is a non-APOE4 carrier.
However, the claimed invention would have been obvious over Yao because at the time the claimed invention was filed, it was known in the art that:
1) CS marker serves to normalize COX measurement thereby resulting in improved accuracy; and 
2) there are two AD patient populations with regard to APOE4 gene: a) those who carry the gene (i.e., APOE4 carrier); and b) those who do not carry the gene (i.e., non-APOE4 carriers).
For example:
1a) Mutisya teaches using CS to normalize mitochondrial COX measurements. Mutisya discloses that CS was used to normalize mitochondrial COX measurements in order to compensate for variable COX enrichment and variable COX amounts in the samples. In general, the correction results in less variance in the data, and in some brain regions significant decreases were detected with corrected values, but not uncorrected values. Please see page 2179, 2nd ¶ on the “MATERIALS AND METHODS” section and page 2181, 1st ¶ on right column.
Mutisya teaches that: i) ratio of COX to CS is reduced in AD (see Table 2); ii) COX is reduced in AD (see abstract, page 2182, 2nd ¶ on left column and page 2179, 1st ¶ on left column); iii) cognitive deficit is a pathologic feature of AD (see page 2179, 1st ¶ on left column); and iv) studies of COX inhibitors in animals show cognitive deficits (see page 2183, 1st ¶ on left column).
1b) Similar to Mutisya (see discussions above), Cardoso also teaches using CS to normalize mitochondrial COX measurements (see § 3.1). Cardoso teaches that: i) ratio of COX to CS is reduced in AD (see Table 1); ii) COX is reduced in AD (see abstract); and iii) studies have indicated decrease in COX impaired learning (see page 109, 2nd ¶ on left column).
2) Regarding the administration of the S-equol composition to AD patients that are non-APOE4 carriers, this subpopulation would have been obvious over generic AD patients because there are two AD patient populations with regard to APOE4 gene: a) those who carry the gene (i.e., APOE4 carrier); and b) those who do not carry the gene (i.e., non-APOE4 carriers). Furthermore, it is well known in the art that the non-APOE4 carriers have a less progressive form of AD and are therefore, more likely to response to treatments.
For example, Caselli teaches that: i) APOE4 carriers have more rapidly progressive loss and reduced learning efficiency than APOE4 non-carriers; and ii) cognitive impairment is a pathologic feature of AD. Please see abstract and page 256, 1st ¶ on left column.
Accordingly, at the time the claimed invention was filed, a person skilled in the art would have found it obvious to modify Yao with Mutisya, Cardoso and Caselli in order to administer a composition comprising S-equol to a non-carrier APOE4 AD subject for the purpose of assessing AD treatment effectiveness. The skilled artisan would have had a reasonable expectation that the administration of S-equol would treat cognitive deficit in the AD subject via enhancement of: i) COX activity; and ii) COX to CS ratio. 
This is because: 
i) AD patients can be APOE4 carriers and non-APOE carriers (see discussions above);
 ii) cognitive deficit is a pathologic feature of AD (see discussions above);
iii) COX is reduced in AD (see discussions above);
iv) ratio of COX to CS is reduced in AD (see discussions above); and
v) S-equol can induce COX activity (see discussions above).
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 4-5, Mutisya discloses human AD subjects above the age of 50 (see Table 1).
Regarding claim 10, Yao did not teach co-administering IBSO03569 with S-equol.
Regarding claim 11, Yao teaches S-equol that is essentially free of R-equol (see discussions above). 
Regarding claim 13, the repetition of the sequence steps of claim 1 for at least one or more times, is a result-effective variable that would have been routinely determined and optimized in the pharmaceutical art.
MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Regarding claims 20 and 30, the cited references combined to teach APOE4 carrier and non-APOE 4 carrier (see discussions above).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Claims 1, 4-7, 10-11, 13, 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yao (Brain Research 1514, 2013, 128-141, cited in the previous Office action), in view of: 1) Mutisya (J. Neurochemistry, 1994, 63, 2179-2184); 2) Cardoso (Neurobiology of Aging, 2004, 105-110, cited in the previous Office action); and 3) Caselli (New England J. Medicine, 2009, 361, 255-263), as applied to claims 1, 4-5, 10-11, 13, 20 and 30 above and further in view of Heemstra (Organic Letters, 2006, 8(24), 5441-5443, cited in the previous Office action).
The limitations of claims 1, 4-5, 10-11, 13, 20 and 30 as well as the corresponding teachings of Yao, Mutisya, Cardoso and Caselli are described above, and hereby incorporated into the instant rejection.
Claims 6-7 are similar to claim 1, however, claims 6-7 differ slightly from claim 1 in that the claims require: i) chemically produced S-equol (claim 6); and ii) S-equol not produced biosynthetically or by biotransformation (claim 7).
Yao, Mutisya, Cardoso and Caselli differ from the invention of claims 6-7 only insofar as the cited references do not combine to explicitly teach:  i) chemically produced S-equol (claim 6); and ii) S-equol not produced biosynthetically or by biotransformation (claim 7).
However, the claimed invention of claims 6-7 would have been obvious over Yao, Mutisya, Cardoso and Caselli, because chemical synthesis of S-equol was known in the art.
For example, Heemstra teaches chemical synthesis of S-equol (see abstract).
Therefore, at the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Yao, Mutisya, Cardoso and Caselli with Heemstra, in order to arrive at the invention of claims 6-7, wherein the S-equol is: i) chemically produced (claim 6); and ii) produced biosynthetically or by biotransformation. The skilled artisan would have had a reasonable expectation that the administration of the S-equol to a non-carrier APOE4 AD subject, would treat cognitive deficit in the AD subject via enhancement of: i) COX activity; and ii) COX to CS ratio. Please see discussions above.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Conclusions
No claim is allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/				
Examiner, Art Unit 1629     

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        




    
        
            
        
            
        
            
    

    
        1 Applicants’ composition is an S-equol that is essentially free of at least one of the following, but not necessarily free of all of the four components because it is expressed in the alternative: “a formulation essentially free of genistein, diadzein, IBSO03569 or R-equol.”
        2 Applicants’ composition is an S-equol that is essentially free of at least one of the following, but not necessarily free of all of the four components because it is expressed in the alternative: “a formulation essentially free of genistein, diadzein, IBSO03569 or R-equol.”